Citation Nr: 0810373	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  06-23 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a right knee 
disability.






ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel








INTRODUCTION

The veteran served on active duty from November 1982 to July 
1983, and from February 2003 to June 2004.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  The RO denied the veteran's August 
2004 claim for service connection for his right knee 
disability.


FINDING OF FACT

There is competent medical evidence linking the veteran's 
right knee disability to his military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, the 
right knee disability was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2007).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2007).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).

In order to prevail in a claim for service connection there 
must be medical evidence of a current disability as 
established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and of a nexus between the in-
service injury or disease and the current disability 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

The veteran contends that while on active duty in Kuwait he 
developed a right knee disorder, and the evidence of record 
supports his contention.

The veteran's service medical records show that he had no 
problems with his right knee before serving in Kuwait from 
April 2003 to April 2004.  In his February 2003 "Annual 
Medical Certificate," the veteran noted that he had no 
medical problems.  Similarly, the veteran stated in his 
January 2000 "Report of Medical History" that he was in 
"good health," and he checked a box indicating that he had 
never had any problems with his knee.  Additionally, in his 
July 2006 substantive appeal, the veteran stated that he had 
never suffered problems with his knees before deploying to 
Kuwait.

The Board finds the veteran's contention that his right knee 
was in good health prior to his deployment to Kuwait 
credible.  The veteran's February 2003 "Annual Medical 
Certificate," and his January 2000 "Report of Medical 
History," are both records kept in the regular course of 
business activity, made contemporaneously with the events by 
a person with knowledge thereof.  Moreover, both records 
contain statements of present bodily condition, which the 
veteran made knowing that treatment was available if he had 
declared any ailments.  See Rucker v. Brown, 10 Vet. App. 67 
(1997) (Holding that the Board may look to the rationales 
behind the Federal Rules of Evidence to assist in its 
determinations of credibility).

The Board also finds the veteran competent to report on 
whether or not his right knee was bothering him, because he 
had direct knowledge of this fact, and it was observable by 
his own senses.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 
6 Vet. App. 465, 470 (1994).

Moreover, the veteran is entitled to a presumption of 
soundness, under which a veteran is presumed to have entered 
the military in sound physical and mental condition, unless 
his service entrance examination indicates otherwise.  See 38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  In this case, the 
veteran's examinations prior to deployment to Kuwait in April 
2003 do not show any right knee disability.

In August 2004, just over two months after his honorable 
discharge from active duty, the veteran submitted a claim 
seeking service connection for his right knee disorder.

In his July 2006 substantive appeal, the veteran asserted 
that walking on the sands of Kuwait while carrying weighted 
sandbags caused his right knee injury.

The veteran had a magnetic resonance imaging (MRI) in August 
2004, and his private doctor, R. Rodriguez, M.D., found a 
small right knee joint effusion, and a significant 
undersurface tear of the right medial meniscus.  In September 
2004, the veteran underwent an arthroscopy on his right knee 
by a private orthopaedic surgeon, R. S. Ortiz, M.D.  At the 
time of a VA examination of November 2004, the veteran stated 
that he continues to have swelling of and discomfort in his 
right knee, especially when walking.  

Once again, the Board finds the veteran competent to report 
on whether and when his right knee began bothering him, 
because he had direct knowledge of these facts, and they were 
observable by his own senses.  See 38 C.F.R. § 3.159(a)(2); 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).

The Board also finds credible the veteran's contention that 
his right knee disability occurred during active service.  
Although no service medical records from the veteran's active 
service in Kuwait are available, the veteran has demonstrated 
that he had no problem with his right knee prior to 
deployment, and he had significant right knee problems that 
warranted getting a private MRI just over two months after 
active duty, and surgery one month later.  Moreover, nothing 
in the veteran's record contradicts his assertion that 
walking on the sands of Kuwait while carrying weighted 
sandbags caused his injury.

The Board finds that the veteran has put forth sufficient 
evidence to show that he continues to have residuals of a 
right knee injury.  In his VA examination of November 2004, 
the veteran stated that he continues to have swelling of and 
discomfort in his right knee, especially when walking.  The 
VA examiner diagnosed the veteran with a right medial 
meniscus tear, status post arthroscopy.

Finally, the Board finds a continuity of symptomatology from 
the veteran's right knee injury during active service to his 
current right knee disability.  First, the veteran submitted 
his claim for a right knee disability in August 2004, just 
over two months after his honorable discharge from active 
duty.  Second, no intercurrent causes of said injury appear 
in the record.

The Board finds that the veteran has provided competent and 
credible evidence of a right knee injury in service, a 
current right medial meniscus tear status post arthroscopy, 
and a continuity of symptomatology.  Consequently, the 
criteria for service connection have been met, and the 
veteran's claim is granted.


ORDER

Service connection for a right knee disability is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


